                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

BRANDON JACKSON, #311380,    )
                             )
     Plaintiff,              )
                             )
     v.                      ) CIVIL ACTION NO. 2:18-CV-860-WHA
                             )
KILBY CORRECTIONAL FACILITY, )
                             )
     Defendant.              )

                                         ORDER

        On Novmeber 27, 2018, the Magistrate Judge entered a Recommendation (Doc.

#5) to which no objections have been filed. Upon an independent review of the file and

upon consideration of the Recommendation, it is ORDERED that:

       1.   The Recommendation of the Magistrate Judge is ADOPTED.

       2.   This case is DISMISSED without prejudice for Plaintiff’s failure to file

necessary financial information as ordered by this court.

       A separate Final Judgment will be entered.

       DONE this 9th day of January, 2019.




                              /s/ W. Harold Albritton
                              SENIOR UNITED STATES DISTRICT JUDGE
